16596473DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on March 8, 2022.
Claim(s) 1, 8, and 20 have been amended and are hereby entered.
Claim(s) 13-18 have been canceled.
Claim(s) 1-12 and 19-26 are currently pending and have been examined. 
This action is made Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claims do not recite “certain methods of organizing human activity”.  Applicant supported the argument by asserting that the custody of the stock, from the perspective of the stock exchange, does not change and remains with the seller.  Examiner disagrees.  The matter of who maintains custody of the stock is included in the abstract idea, specifically a certain method of organizing human activity.  The claimed invention recites a certain method of organizing human activity, specifically, the abstract idea falls within the subgrouping of both a commercial interaction and a fundamental economic practice.  Therefore, Examiner finds Applicant’s argument non-persuasive.       
Applicant argued that Examiner’s 101 rejection was improper because the claims integrate the alleged judicial exception into a practical application by providing a technical solution to tracking ownership of assets.  Examiner disagrees.  Applicant’s argument is without merit because Applicant has not shown that the claimed invention provides a technological solution to a technological problem.  Tracking the ownership of assets is not a technological problem.  It is an accounting/business problem.  Applicant has applied a technology to a business problem that is not technological in nature.  Without a technological solution to overcome a technological problem/obstacle, Applicant’s argument that the judicial exception has been integrated into a practical application is without merit.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest a “distributed ledger stock pool”.  Examiner disagrees.  Applicant concedes the Preston reference discloses a distributed ledger (see Preston:  pgh 20). The Winklevoss references teaches the trading a plurality of stocks on an exchange.  In combination, the prior art teaches a distributed ledger stock pool.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that the prior art does not teach or suggest the limitations “wherein the plurality of stocks are traded on a stock exchange” and “wherein custody of the stock remains with the seller from the perspective of the stock exchange after the transaction”.  Examiner disagrees.  The limitation of “wherein the plurality of stocks are traded on a stock exchange” is taught by the Preston reference (Preston discloses the practice of “frontrunning” stock traded on a stock exchange.  See below) and the limitation of “wherein custody of the stock remains with the seller from the perspective of the stock exchange after the transaction” was taught by the Winklevoss reference (see below).  Therefore, Examiner finds Applicant’s argument non-persuasive.   

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Software Per Se
Claims 1-12 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-12 and 19 are directed to a computer program per se or data structure of a computer or software and therefore not statutory under 35 U.S. C. 101.  This is exemplified in In re Warmerdam 31 USPQ2d 1754 where the rejection of a claim to a disembodied data structure was affirmed.  Thus a claim to a data structure, per se, or other functional descriptive material, including computer programs, per se, is not patent eligible subject matter.
Functional descriptive material claimed in combination with an appropriate computer readable medium to enable the functionality to be realized is patent eligible subject matter if it is capable of producing a useful, concrete and tangible result when used in the computer system.  Compare Warmerdam to In re Lowry 32 USPQ2d 1031 where a memory with a data structure that increased computing efficiency was patentable.
The computer readable medium loaded with a computer program and in association with a computer provides the functional descriptive material in usable form to permit the functionality to be realized with the computer.  A program product which does not explicitly include such a medium, a program per se, a signal or other type of transmission media that fails to include the hardware necessary to realize the functionality (e.g., a transmitter or a receiver), and a piece of paper with the functional descriptive material written on it are all examples of media which are not believed to enable the functionality to be realized with the computer. “[I]nstructions for creating…” is considered as a source code or software per se.


101 Analysis
Claim(s) 1-12 and 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-12 and 19 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 20 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1.  Independent claim 8 is somewhat different and is analyzed separately.  Claim 20 recites the following limitations:
A system for conducting distributed ledger-based stocked transactions, comprising: a trade capture system that is configured to receive a stock purchase order for a stock comprising a purchase parameter; a market execution engine that is configured to identify a first availability of the stock in a distributed ledger stock pool that meets the purchase parameter and a second availability of the stock on a stock exchange, wherein the plurality of stocks are traded on the stock exchange; a stock transaction computer program that, when executed by a computer processor, causes the computer processor to execute a stock purchase transaction, using the distributed ledger stock pool, by generating transaction data for the stock purchase order by writing the transaction data to a distributed ledger; a custody management system that is configured to transfer a transaction amount from an electronic wallet for a buyer of the stock to an electronic wallet for a seller of the stock, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock maintained on the distributed ledger, 6U.S. Patent Application No. 16/596,473 Attorney Docket No. 052227.500068 wherein custody of the stock remains with the seller from the perspective of the stock exchange after the transaction; wherein a consensus algorithm operating on a plurality of distributed computer nodes updates the distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the transaction data and/or the transfer of the transaction amount is added to a block in the distributed ledger according to the consensus algorithm.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations of identifying a first availability of the stock in a distributed ledger stock pool that meets the purchase parameter and a second availability of the stock on a stock exchange;  executing a stock purchase transaction, using the distributed ledger stock pool, by generating transaction data for the stock purchase order, by writing the transaction data to a distributed ledger 2U.S. Patent Application No. 16/596,473Attorney Docket No. 052227.500068recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The trade capture system, market execution engine, computer processor, custody management system, and plurality of distributed computer nodes in Claim 20 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a trade capture system, a market execution engine, a computer processor, a custody management system, and a plurality of distributed computer nodes.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1-7 and 19-26 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Claim 8 recites the following limitations:
maintaining, by a stock transaction processing computer program, a distributed ledger stock pool, wherein the distributed ledger stock pool stores, on a distributed ledger, a record of a plurality of stocks that are individually available for trade, wherein the plurality of stocks are traded on a stock exchange; receiving, by the stock transaction processing computer program, a stock purchase order for a stock comprising a purchase parameter; determining, by the stock transaction processing computer program, that a stock that meets the purchase parameter is not available in the distributed ledger stock pool; executing, by the stock transaction processing computer program, a first stock purchase transaction for the stock with [[a]] the stock exchange based on the purchase parameter; adding, by the stock transaction processing computer program, the stock to the distributed ledger stock pool; executing, by the stock transaction processing computer program, a second stock purchase transaction by generating transaction data for the stock purchase order; 4U.S. Patent Application No. 16/596,473 Attorney Docket No. 052227.500068 writing, by the stock transaction processing computer program, the transaction data to a distributed ledger; and transferring, by the stock transaction processing computer program, a transaction amount from an electronic wallet for a buyer of the stock to an electronic wallet for a seller of the stock, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock maintained on the distributed ledger, wherein custody of the stock remains with the seller from the perspective of the stock exchange after the transaction; wherein a consensus algorithm operating on a plurality of distributed computer nodes updates the distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the transaction data and/or the transfer of the transaction amount is added to a block in the distributed ledger according to the consensus algorithm.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations of maintaining a distributed ledger stock pool, wherein the distributed ledger stock pool stores, on a distributed ledger, a record of a plurality of stocks that are individually available for trade; determining that a stock that meets the purchase parameter is not available in the distributed ledger stock pool; executing a first stock purchase transaction for the stock with a stock exchange based on the purchase parameter; adding the stock to the distributed ledger stock pool; executing a second stock purchase transaction by generating transaction data for the stock purchase order; writing the transaction data to a distributed ledger 2U.S. Patent Application No. 16/596,473Attorney Docket No. 052227.500068recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The plurality of distributed computer nodes in Claim 8 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of receiving, by the stock transaction processing computer program, a stock purchase order for a stock comprising a purchase parameter; 4U.S. Patent Application No. 16/596,473Attorney Docket No. 052227.500068transferring, by the stock transaction processing computer program, a transaction amount from an electronic wallet for a buyer of the stock to an electronic wallet for a seller of the stock, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock maintained on the distributed ledger, wherein custody of the stock remains with the seller from the perspective of the stock exchange after the transaction; wherein a consensus algorithm operating on a plurality of distributed computer nodes updates the distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the transaction data and/or the transfer of the transaction amount is added to a block in the distributed ledger according to the consensus algorithm.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 8, and 20 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-12 and 19-26 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Preston (US 2019/0026828 A1) in view of Gordon (US 2019/0251629 A1) and in further view of Winklevoss (US 9,892,460).   
Regarding claim(s) 1:
Preston teaches:
maintaining, by a stock transaction processing computer program, a distributed ledger stock pool, wherein the distributed ledger stock pool stores, on a distributed ledger, a record of a plurality of stocks that are individually available for trade, wherein the plurality of stocks are traded on a stock exchange; (Preston:  pgh 95, “At time 3, when the ledger is sent from the routers within the company to the Authentication server, it becomes known that Company A still wishes to buy 50 more shares to Company B…”)
receiving, by the stock transaction processing computer program, a stock purchase order for a stock comprising a purchase parameter; (Preston:  pgh 81, “When a trade server sends out an order for stocks…”)
identifying, by stock transaction processing computer program, a first availability of the stock in the distributed ledger stock pool that meets the purchase parameter and a second availability of the stock on a stock exchange; (Preston:  pgh 84, “This diagram shows a hypothetical order where Company B has posted 100 shares…”) 
determining, by the stock transaction processing computer program, that the first availability of the stock indicates that the stock purchase order is available in the distributed ledger stock pool and the second availability indicates that the stock purchase order is available on the stock exchange; (Preston:  pgh 86, “When a transaction was made between two parties, the block in the ledger would be updated…”)
executing, by the stock transaction processing computer program, a stock purchase transaction, using the distributed ledger stock pool, by generating transaction data for the stock purchase order wherein executing the stock purchase transaction comprises: writing, by the stock transaction processing computer program, the transaction data to a distributed ledger; and (Preston:  pgh 14-20, 86, “The transaction creates a block in the blockchain.”)
Preston does not teach the remaining limitations.  However, Gordon teaches:
transferring, by the stock transaction processing computer program, a transaction amount from an electronic wallet for a buyer of the stock to an electronic wallet for a seller of the stock, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock maintained on the distributed ledger; (Gordon:  pgh 5, “Opening the transaction via the virtual wallet to transfer the cryptographic currency…”)
wherein a consensus algorithm operating on a plurality of distributed computer nodes updates the distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the transaction data and/or the transfer of the transaction amount is added to a block in the distributed ledger according to the consensus algorithm. (Gordon:  Fig. 4, pgh 80, “In one embodiment, the whitelist is recorded and updated on the blockchain platform…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”).  Preston/Gordon does not teach the remaining limitations.  However Winklevoss teaches:
wherein custody of the stock remains with the seller from the perspective of the stock exchange after the transaction (Winklevoss:  col 45, lines 10-20, “Shares may be available only in book-entry form…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Gordon to include the asset exchange of Winklevoss in order to solve double-spending problems (Winklevoss:  col 11, lines 5-10, “…can be used to achieve consensus and to solve double-spending problems…”).

Regarding claim(s) 2: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 1.  Gordon further teaches:
2. The method of claim 1, wherein the purchase parameter comprises at least one of a stock identifier, a maximum purchase price, and a number of shares to buy.  (Gordon:  pgh 85-90)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Winklevoss to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”)

Regarding claim(s) 3: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 2.  Gordon further teaches:
3. The method of claim 2, wherein the purchase parameter further comprises a maximum duration to wait for a match before executing the trade using an existing trade system. (Gordon:  pgh 73)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Winklevoss to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”).

Regarding claim(s) 4: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 1.  Preston further teaches:
4. The method of claim 1, wherein the transaction data comprises a stock identifier, a number of shares purchased, an identification of the buyer, an identification of the seller, a date and time of the transaction, and the transaction amount.  (Preston:  pgh 18-20)

Regarding claim(s) 5: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 1.  Preston further teaches:
5. The method of claim 1, wherein the transaction amount is based on a stock exchange market price for the stock.  (Preston:  Fig. 7)

Regarding claim(s) 6: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 2.  Preston further teaches:
6. The method of claim 2, wherein the transaction amount is based on matching the maximum purchase price with a minimum sales price identified by the seller.  (Preston:  pgh 8-12)  

Regarding claim(s) 7: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 1.  Gordon further teaches:
7. The method of claim 1, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock are maintained on the distributed ledger.  (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the effective time of filing the invention to have modified the distributed ledger of Preston/Winklevoss to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”). 

Regarding claim(s) 8:
Preston teaches:
maintaining, by a stock transaction processing computer program, a distributed ledger stock pool, wherein the distributed ledger stock pool stores, on a distributed ledger, a record of a plurality of stocks that are individually available for trade, wherein the plurality of stocks are traded on a stock exchange; (Preston:  pgh 95, “At time 3, when the ledger is sent from the routers within the company to the Authentication server, it becomes known that Company A still wishes to buy 50 more shares to Company B…”)
receiving, by the stock transaction processing computer program, a stock purchase order for a stock comprising a purchase parameter; (Preston:  pgh 81, “When a trade server sends out an order for stocks…”)
determining, by the stock transaction processing computer program, that a stock that meets the purchase parameter is not available in the distributed ledger stock pool; (Preston:  pgh 85, “Company C engages in front running…then goes to the other two exchanges to buy the other share before Company A can reach them.”
executing, by the stock transaction processing computer program, a first stock purchase transaction for the stock with a stock exchange based on the purchase parameter; 27PATENT APPLICATIONATTORNEY DOCKET NO. 052227.500068(Preston:  pgh 14-20, 86, “The transaction creates a block in the blockchain.”)
adding, by the stock transaction processing computer program, the stock to the distributed ledger stock pool; (Preston:  pgh 86, “When a transaction was made between two parties, the block in the ledger would be updated…”)
executing, by the stock transaction processing computer program, a second stock purchase transaction by generating transaction data for the stock purchase order; (Preston:  pgh 85, “Company A’s algorithm allows the trade to be continued even with the higher price…”)
writing, by the stock transaction processing computer program, the transaction data to a distributed ledger; and (Preston:  pgh 14-20, 86, “When a transaction was made between two parties, the block in the ledger would be updated…”)
Preston does not teach the remaining limitation.  However, Gordon teaches:
transferring, by the stock transaction processing computer program, a transaction amount from an electronic wallet for a buyer of the stock to an electronic wallet for a seller of the stock, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock maintained on the distributed ledger; (Gordon:  pgh 5, “Opening the transaction via the virtual wallet to transfer the cryptographic currency…”)
wherein a consensus algorithm operating on a plurality of distributed computer nodes updates the distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the transaction data and/or the transfer of the transaction amount is added to a block in the distributed ledger according to the consensus algorithm.  (Gordon:  Fig. 4, pgh 80, “In one embodiment, the whitelist is recorded and updated on the blockchain platform…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”). Preston/Gordon does not teach the remaining limitations.  However Winklevoss teaches:
wherein custody of the stock remains with the seller from the perspective of the stock exchange after the transaction (Winklevoss:  col 45, lines 10-20, “Shares may be available only in book-entry form…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Gordon to include the asset exchange of Winklevoss in order to solve double-spending problems (Winklevoss:  col 11, lines 5-10, “…can be used to achieve consensus and to solve double-spending problems…”). 

Regarding claim(s) 9: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 8.  Gordon further teaches:
9. The method of claim 8, wherein the purchase parameter comprises at least one of a stock identifier, a maximum purchase price, and a number of shares to buy.  (Gordon:  pgh 85-90)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Winklevoss to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”).

Regarding claim(s) 10: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 8.  Preston further teaches:
10. The method of claim 8, wherein the transaction data comprises a stock identifier, a number of shares purchased, an identification of the buyer, an identification of the seller, a date and time of the transaction, and the transaction amount.  (Preston:  pgh 18-20)

Regarding claim(s) 11: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 8.  Preston further teaches:
11. The method of claim 8, wherein the transaction amount is based on a stock exchange market price for the stock.  (Preston:  Fig. 7)

Regarding claim(s) 12: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 8.  Gordon further teaches:
12. The method of claim 8, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock are maintained on the distributed ledger.  (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Winklevoss to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”).

Regarding claim(s) 19: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 1.  Gordon further teaches:
19. The method of claim 1, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock are maintained on the distributed ledger. (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Winklevoss to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”).

Regarding claim(s) 20:
Preston teaches:
a trade capture system that is configured to receive a stock purchase order for a stock comprising a purchase parameter; (Preston:  pgh 81, “When a trade server sends out an order for stocks…”)
a market execution engine that is configured to identify a first availability of the stock in a distributed ledger stock pool that meets the purchase parameter and a second availability of the stock on a stock exchange, wherein the plurality of stocks are traded on the stock exchange; (Preston:  pgh 84, “This diagram shows a hypothetical order where Company B has posted 100 shares…”) 
a stock transaction computer program that, when executed by a computer processor, causes the computer processor to execute a stock purchase transaction, using the distributed ledger stock pool, by generating transaction data for the stock purchase order by writing the transaction data to a distributed ledger; and 4U.S. Patent Application No. 16/596,473(Preston:  pgh 14-20, 86, “The transaction creates a block in the blockchain.”)
Preston does not teach the remaining limitations.  However, Gordon teaches:
a custody management system that is configured to transfer a transaction amount from an electronic wallet for a buyer of the stock to an electronic wallet for a seller of the stock, wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock maintained on the distributed ledger; (Gordon:  pgh 5, “Opening the transaction via the virtual wallet to transfer the cryptographic currency…”)
wherein a consensus algorithm operating on a plurality of distributed computer nodes updates the distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the transaction data and/or the transfer of the transaction amount is  added to a block in the distributed ledger according to the consensus algorithm.  (Gordon:  Fig. 4, pgh 80, “In one embodiment, the whitelist is recorded and updated on the blockchain platform…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”). Preston/Gordon does not teach the remaining limitations.  However Winklevoss teaches:
wherein custody of the stock remains with the seller from the perspective of the stock exchange after the transaction (Winklevoss:  col 45, lines 10-20, “Shares may be available only in book-entry form…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Gordon to include the asset exchange of Winklevoss in order to solve double-spending problems (Winklevoss:  col 11, lines 5-10, “…can be used to achieve consensus and to solve double-spending problems…”). 

Regarding claim(s) 21: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 20.  Preston further teaches:
21. (New) The system of claim 20, wherein the purchase parameter comprises at least one of a stock identifier, a maximum purchase price, and a number of shares to buy.  (Preston:  pgh 81)

Regarding claim(s) 22: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 21.  Preston further teaches:
22. (New) The system of claim 21, wherein the purchase parameter further comprises a maximum duration to wait for a match before executing the trade using an existing trade system.  (Preston:  pgh 81)

Regarding claim(s) 23: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 21.  Preston further teaches:
wherein the transaction data comprises a stock identifier, a number of shares purchased, an identification of the buyer, an identification of the seller, a date and time of the transaction, and the transaction amount.  (Preston:  pgh 14-20) Attorney Docket No. 052227.500068

Regarding claim(s) 24: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 21.  Gordon further teaches:
wherein the transaction amount is based on a stock exchange market price for the stock.  (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Winklevoss to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”)  

Regarding claim(s) 25: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 21.  Gordon further teaches:
wherein the transaction amount is based on matching the maximum purchase price with a minimum sales price identified by the seller.  (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Winklevoss to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”).

Regarding claim(s) 26: 
The combination of Preston/Gordon/Winklevoss, as shown in the rejection above, discloses the limitations of claim 21.  Gordon further teaches:
wherein the electronic wallet for the buyer of the stock and the electronic wallet for the seller of the stock are maintained on the distributed ledger. (Gordon:  Fig. 4)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the distributed ledger of Preston/Winklevoss to include the payment network of Gordon in order to achieve a more efficient means of trading financial instruments (Gordon:  pgh 3, “ICOs have provided a means by which start-up companies can avoid costs of regulatory compliance and intermediary financial organizations…”).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Simons (US 2020/0213329) discloses systems, methods, and software to generate a customized view of a blockchain transaction.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
May 3, 2022
	

/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691